DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 29 September 2022 have been fully considered but they are not persuasive.
The Applicant argues that the cited art does not suggest a coil wrapped around one of the bus bars, and a controller programmed to drive AC current over a swept range of frequencies into the bus bar.  The Applicant argues against Kinney in this assessment.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The prior art relied upon to teach a coil around a bus bar is Kinney.  From column 5, lines 15-17, “the current transformers 204 are implemented as respective secondary windings wrapped around each of the bus bars”.  This merely teaches a way of electrically connecting one circuit to another.
Lammeren discloses the frequency sweep to measure impedance of a battery [see paragraph 0023].  It is the combination of the two that teach the limitations.  Galvanic isolation of measuring circuits can reduce unwanted parasitic signals and thus provide a more accurate measurement, as is understood.  Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0109159 by van Lammeren in view of US 5,335,135 by Kinney.

Regarding claim 1, van Lammeren discloses an automotive power system [see at least paragraph 0002; Figure 2] comprising: a traction battery [see at least paragraph 0024, “for a battery being used to drive current of a motor of a vehicle”] including a string of cells [see at least paragraph 0002, “series-connected battery cells”] and bus bars; a coil wrapped around one of the bus bars; and a controller [see at least Figure 2, (230)] programmed to drive AC current over a swept range of frequencies [see at least paragraph 0050, “over a range of frequencies”] into the one of the bus bars via the coil, and to receive voltage data from at least one of the cells that results from the AC current [see at least paragraph 0023, “which measures the battery voltage”].
van Lammeren fails to disclose bus bars and a coil wrapped around one of the bus bars.  However, Kinney discloses windings wrapped around bus bars [see at least Figure 2, (204) around (200a)-(200c); column 5, lines 13-21].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize bus bars as the connection to the batteries/cells as bus bars are a common electrical connector which offers durability and to utilize windings around the bus bars to galvanically isolate the measuring circuit, thus providing a more accurate measurement by reducing/eliminating unwanted current flow.

Regarding claim 2, van Lammeren in view of Kinney teaches the automotive power system of claim 1.
van Lammeren discloses wherein the controller is further configured to sample the voltage data according to a phase of the AC current [see at least paragraph 0023].

Regarding claim 10, van Lammeren discloses a method comprising: driving AC current over a swept range of frequencies [see at least paragraph 0050, “over a range of frequencies”] into a bus bar of a traction battery of a vehicle [see at least paragraph 0024, “for a battery being used to drive current of a motor of a vehicle”] via a coil wrapped around the bus bar; receiving voltage data from at least one cell of the traction battery that results from the AC current [see at least paragraph 0023, “which measures the battery voltage”]; and sampling the voltage data according to a phase of the AC current [see at least paragraph 0023].
van Lammeren fails to disclose bus bars and a coil wrapped around one of the bus bars.  However, Kinney discloses windings wrapped around bus bars [see at least Figure 2, (204) around (200a)-(200c); column 5, lines 13-21].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize bus bars as the connection to the batteries/cells as bus bars are a common electrical connector which offers durability and to utilize windings around the bus bars to galvanically isolate the measuring circuit, thus providing a more accurate measurement by reducing/eliminating unwanted current flow.

Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0109159 by van Lammeren in view of US 5,335,135 by Kinney in further view of US 2016/0094163 by Takahashi.

Regarding claim 3, van Lammeren in view of Kinney teaches the automotive power system of claim 2.
van Lammeren in view of Kinney fails to teach wherein the controller is further configured to sample the voltage data at a same time the phase indicates a peak value for the AC current for a predetermined number of samples.  However, Takahashi discloses this limitation [see at least paragraph 0173].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize peak value to more accurately measure the data, thus providing more accurate battery parameter measurement and improving reliability of the system.

Regarding claim 4, van Lammeren in view of Kinney in further view of Takahashi teaches the automotive power system of claim 3.
Takahashi discloses wherein the controller is further configured to average the samples [see at least paragraph 0179].

Regarding claim 11, van Lammeren in view of Kinney teaches the method of claim 10.
van Lammeren in view of Kinney fails to teach wherein the sampling includes sampling the voltage data at a same time the phase indicates a peak value for the AC current for a predetermined number of samples.  However, Takahashi discloses this limitation [see at least paragraph 0173].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize peak value to more accurately measure the data, thus providing more accurate battery parameter measurement and improving reliability of the system.

Regarding claim 12, van Lammeren in view of Kinney in further view of Takahashi teaches the method of claim 11.
Takahashi discloses further comprising averaging the samples  [see at least paragraph 0179].

Claims 5, 8, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0109159 by van Lammeren in view of US 5,335,135 by Kinney in further view of US 2017/0131378 by Murata.

Regarding claim 5, van Lammeren in view of Kinney teaches the automotive power system of claim 1.
van Lammeren in view of Kinney fails to teach further comprising an auxiliary battery electrically connected with the coil.  However, Murata discloses an auxiliary battery [see at least Figure 1, (42)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize an auxiliary battery as it is common on electric vehicles for providing power to the accessories of the vehicles without the need to use the traction battery, thus extending the life of the traction battery.

Regarding claim 8, van Lammeren in view of Kinney teaches the automotive power system of claim 1.
Kinney in view of Kinney fails to teach further comprising contactors electrically connected with the string, wherein the controller is further programmed to drive current through coils of the contactors.  However, Murata discloses the use of relays [see at least Figure 1, (32)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize relays on the vehicle electrical system to allow for the battery to be disconnected, thus eliminating the risk of shock while performing maintenance. 

Regarding claim 14, van Lammeren discloses a vehicle [see at least paragraph 0002] comprising: a traction battery [see at least paragraph 0024, “for a battery being used to drive current of a motor of a vehicle”] and an electric machine [see at least paragraph 0002, “vehicle motor”]; contactors electrically between the traction battery and electric machine; a coil wrapped around a bus bar of the traction battery; and a controller programmed to drive AC current over a swept range of frequencies [see at least paragraph 0050, “over a range of frequencies”] into the bus bar via the coil, to drive current into coils of the contactors, and to sample voltage data  from at least one cell of the traction battery [see at least paragraph 0023, “which measures the battery voltage”] that results from the AC current according to a phase of the AC current [see at least paragraph 0023].
van Lammeren fails to disclose bus bars and a coil wrapped around one of the bus bars.  However, Kinney discloses windings wrapped around bus bars [see at least Figure 2, (204) around (200a)-(200c); column 5, lines 13-21].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize bus bars as the connection to the batteries/cells as bus bars are a common electrical connector which offers durability and to utilize windings around the bus bars to galvanically isolate the measuring circuit, thus providing a more accurate measurement by reducing/eliminating unwanted current flow.
van Lammeren in view of Kinney fails to teach contactors electrically between the traction battery and the electric machine.  However, Murata discloses the use of relays [see at least Figure 1, (32)] between the traction battery [see at least Figure 1, (30)] and the motor [see at least Figure 1, (10)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize relays on the vehicle electrical system to allow for the battery to be disconnected, thus eliminating the risk of shock while performing maintenance.

Regarding claim 17, van Lammeren in view of Kinney in further view of Murata teaches the vehicle of claim 14.
Murata discloses comprising an auxiliary battery electrically connected with the coil [see at least Figure 1, (42)].

Claims 6-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0109159 by van Lammeren in view of US 5,335,135 by Kinney in further view of US 2015/0115731 by Wakabayashi.

Regarding claim 6, van Lammeren in view of Kinney teaches the automotive power system of claim 1.
van Lammeren discloses a sine/cosine generator [see Figure 2, (238)] without detail and thus van Lammeren in view of Kinney fails to disclose further comprising a switch electrically connected with the coil, wherein the controller is further programmed to modulate the switch to drive the AC current over the swept range of frequencies into the one of the bus bars via the coil.  However, Wakabayashi discloses a switching circuit to replace a sine-wave generator [see at least Figure 3, (12b); paragraph 0020].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a switching circuit in place of a wave generator to reduce the impedance, thus reducing wasted energy and creating a more efficient system.

Regarding claim 7, van Lammeren in view of Kinney in further view of Wakabayashi teaches the automotive power system of claim 6.
Wakabayashi discloses further comprising a capacitor electrically between the switch and coil [see at least Figure 3, (12d)].

Regarding claim 13, van Lammeren in view of Kinney teaches the method of claim 10.
van Lammeren in view of Kinney fails to teach wherein the driving includes modulating a switch electrically connected with the coil.  However, Wakabayashi discloses a switching circuit to replace a sine-wave generator [see at least Figure 3, (12b); paragraph 0020].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a switching circuit in place of a wave generator to reduce the impedance, thus reducing wasted energy and creating a more efficient system.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0109159 by van Lammeren in view of US 5,335,135 by Kinney in further view of US 2003/0184307 by Kozlowski et al. (Kozlowski hereinafter).

Regarding claim 9, van Lammeren in view of Kinney teaches the automotive power system of claim 1.
van Lammeren in view of Kinney fails to explicitly disclose wherein the swept range of frequencies includes 1 Hz and 10 kHz.  However, Kozlowski discloses this range [see at least paragraph 0054].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize the range from 1 Hz and 10 kHz to offer a wide range for determining impedance.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0109159 by van Lammeren in view of US 5,335,135 by Kinney in further view of US 2017/0131378 by Murata and US 2016/0094163 by Takahashi.

Regarding claim 15, van Lammeren in view of Kinney in further view of Murata teaches the vehicle of claim 14.
van Lammeren in view of Kinney in further view of Murata fails to teach wherein the controller is further configured to sample the voltage data at a same time the phase indicates a peak value for the AC current for a predetermined number of samples.  However, Takahashi discloses this limitation [see at least paragraph 0173].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize peak value to more accurately measure the data, thus providing more accurate battery parameter measurement and improving reliability of the system.

Regarding claim 16, van Lammeren in view of Kinney in further view of Murata and Takahashi teaches the vehicle of claim 15.
Takahashi discloses wherein the controller is further configured to average the samples [see at least paragraph 0179].

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0109159 by van Lammeren in view of US 5,335,135 by Kinney in further view of US 2017/0131378 by Murata and US 2015/0115731 by Wakabayashi.

Regarding claim 18, van Lammeren in view of Kinney in further view of Murata teaches the vehicle of claim 14.
van Lammeren in view of Kinney in further view of Murata fails to teach further comprising a switch electrically connected with the coil, wherein the controller is further programmed to modulate the switch to drive the AC current over the swept range of frequencies into the bus bar via the coil.  However, Wakabayashi discloses a switching circuit to replace a sine-wave generator [see at least Figure 3, (12b); paragraph 0020].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a switching circuit in place of a wave generator to reduce the impedance, thus reducing wasted energy and creating a more efficient system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836